Exhibit 10.3

EXECUTION VERSION

COLLATERAL AGREEMENT

Dated and effective as of August 6, 2013

among

GREAT WOLF INTERMEDIATE HOLDINGS, LLC,

as Holdings,

GREAT WOLF RESORTS, INC.,

as Borrower,

each Subsidiary of GREAT WOLF RESORTS, INC. identified herein,

and

DEUTSCHE BANK AG NEW YORK BRANCH ,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.    DEFINITIONS   

SECTION 1.01.

  Credit Agreement      1   

SECTION 1.02.

  Other Defined Terms      1    ARTICLE II.    PLEDGE OF SECURITIES   

SECTION 2.01.

  Pledge      6   

SECTION 2.02.

  Delivery of the Pledged Collateral      6   

SECTION 2.03.

  Representations, Warranties and Covenants      7   

SECTION 2.04.

  Certification of Limited Liability Company and Limited Partnership Interests
     8   

SECTION 2.05.

  Registration in Nominee Name; Denominations      8   

SECTION 2.06.

  Voting Rights; Dividends and Interest, etc.      8    ARTICLE III.    SECURITY
INTERESTS IN PERSONAL PROPERTY   

SECTION 3.01.

  Security Interest      10   

SECTION 3.02.

  Representations and Warranties      12   

SECTION 3.03.

  Covenants      14   

SECTION 3.04.

  Other Actions      16   

SECTION 3.05.

  Covenants Regarding Patent, Trademark and Copyright Collateral      16   
ARTICLE IV.    REMEDIES   

SECTION 4.01.

  Remedies upon Default      17   

SECTION 4.02.

  Application of Proceeds      18   

SECTION 4.03.

  Grant of License to Use Intellectual Property      19   

SECTION 4.04.

  Securities Act, etc.      19   

SECTION 4.05.

  Registration, etc.      20   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE V.    MISCELLANEOUS   

SECTION 5.01.

  Notices      20   

SECTION 5.02.

  Security Interest Absolute      20   

SECTION 5.03.

  Limitation by Law      21   

SECTION 5.04.

  Binding Effect; Several Agreement      21   

SECTION 5.05.

  Successors and Assigns      21   

SECTION 5.06.

  Agent’s Fees and Expenses; Indemnification      21   

SECTION 5.07.

  Agent Appointed Attorney-in-Fact      22   

SECTION 5.08.

  GOVERNING LAW      22   

SECTION 5.09.

  Waivers; Amendment      23   

SECTION 5.10.

  WAIVER OF JURY TRIAL      23   

SECTION 5.11.

  Severability      23   

SECTION 5.12.

  Counterparts      23   

SECTION 5.13.

  Headings      24   

SECTION 5.14.

  Jurisdiction; Consent to Service of Process      24   

SECTION 5.15.

  Termination or Release      25   

SECTION 5.16.

  Additional Subsidiaries      25   

SECTION 5.17.

  Right of Set-off      25   

SECTION 5.18.

  Subject to Intercreditor Agreement      26   

SECTION 5.19.

  Other First Lien Obligations      26   

SECTION 5.20.

  Authority of Agent      26    Schedules      Schedule I   Subsidiary Parties
   Schedule II   Commercial Tort Claims    Schedule III   Pledged Stock; Debt
Securities    Schedule IV   Intellectual Property    Schedule V   Instruments   

Exhibits

     Exhibit I   Form of Supplement to the Collateral Agreement    Exhibit II  
Form of Perfection Certificate    Exhibit III   Form of First Lien Intercreditor
Agreement   

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of August 6, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
GREAT WOLF INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), GREAT WOLF RESORTS, INC., a Delaware corporation (the “Borrower”),
each Subsidiary of the Borrower listed on Schedule I hereto and each Subsidiary
of the Borrower that becomes a party hereto (each, a “Subsidiary Party”) and
DEUTSCHE BANK AG NEW YORK BRANCH , as Collateral Agent (in such capacity, the
“Agent”) for the Secured Parties (as defined below).

WITNESSETH:

Reference is made to the Credit Agreement dated as of the date hereof (as
amended, renewed, extended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, the Borrower, the
Lenders party thereto from time to time, the Agent and the other parties named
therein.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings is the sole equity holder of the
Borrower and the Subsidiary Parties are subsidiaries of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein. The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” shall mean any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Authorized Representative” shall mean (i) the Administrative Agent with respect
to the Credit Agreement and (ii) any duly authorized representative of the
secured parties under any Other First Lien Agreement designated as “Authorized
Representative” for such secured parties for purposes of the Intercreditor
Agreement.

 



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any agreement relating to cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, ACH services and other cash management arrangements).

“Collateral” shall mean Article 9 Collateral and Pledged Collateral.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1et
seq.), as amended from time to time, and any successor statute.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule IV.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof)
by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 3 of the Guarantee Agreement, any other keepwell,
support, or other agreement for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Specified Loan Parties)
at the time the Guarantee of such Guarantor becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.04.

“First Lien Intercreditor Agreement” shall mean a first lien intercreditor
agreement entered into by and among the Agent, the Administrative Agent with
respect to the Credit Agreement and any other Authorized Representative,
substantially in the form of Exhibit III hereto, with such changes that are
reasonably satisfactory to the Administrative Agent, as the same may be amended,
renewed, extended, restated, supplemented or otherwise modified from time to
time.

 

-2-



--------------------------------------------------------------------------------

“General Intangibles” shall mean all “General Intangibles” as defined in the New
York UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body in the United States or any other country.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9 of the New York UCC, and
shall include all promissory notes, drafts, bills of exchange or acceptances,
including, without limitation, those first mortgage notes described on Schedule
V annexed hereto.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Agent’s and the Secured Parties’ security interest in any item or portion
of the Article 9 Collateral is governed by the Uniform Commercial Code or
similar law as in effect in a jurisdiction other than the State of New York, the
term “New York UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of definitions relating to such
provisions.

“Other First Lien Agreement” shall mean any indenture, credit agreement
(excluding the Credit Agreement) or other agreement, document or instrument,
pursuant to which any Pledgor has or will incur Indebtedness permitted by the
Credit Agreement that is expressly permitted by the Credit Agreement to be
secured on a pari passu basis with the Secured Obligations; provided that, in
each case, the Indebtedness thereunder has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.19.

 

-3-



--------------------------------------------------------------------------------

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).

“Patents” shall mean all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of Holdings and the
Borrower.

“Permitted Liens” shall mean Liens that are permitted by Section 6.02 of the
Credit Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 2.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 2.01.

“Pledged Securities” shall mean any promissory notes, shares, stock
certificates, share certificates or other certificated securities now or
hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 2.01.

“Pledgor” shall mean Holdings, the Borrower and (subject to Section 5.20) each
Subsidiary Party.

“Qualified Eligible Contract Participant Guarantor” shall mean in respect of any
Swap Obligation, each Loan Party that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

-4-



--------------------------------------------------------------------------------

“Secured Obligations” shall mean (a) the Loan Document Obligations, (b) the due
and punctual payment and performance of all obligations of each Loan Party or a
Subsidiary of a Loan Party under each Swap Agreement that (i) is in effect on
the Closing Date with a counterparty that is a Lender, an Agent, a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger as of
the Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an Agent, or an Affiliate of a Lender or an
Agent at the time such Swap Agreement is entered into, and (c) the due and
punctual payment and performance of all obligations of each Loan Party or a
Subsidiary of a Loan Party under each Cash Management Agreement that (i) is in
effect on the Closing Date with a counterparty that is a Lender, an Agent or a
Joint Lead Arranger, or an Affiliate of a Lender, an Agent or a Joint Lead
Arranger as of the Closing Date or (ii) is entered into after the Closing Date
with any counterparty that is a Lender or an Agent, or an Affiliate of a Lender
or an Agent at the time such Cash Management Agreement is entered into, but
excluding, with respect to each Guarantor that is not a Qualified Eligible
Contract Participant Guarantor, the Excluded Swap Obligations of such Guarantor.

“Secured Parties” shall mean (a) the Lenders, (b) the Agent, (c) the
Administrative Agent, (d) each L/C Issuer, (e) each counterparty to any Swap
Agreement or Cash Management Agreement with a Loan Party or any of their
respective Subsidiaries the obligations under which constitute Secured
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 3.01.

“Subsidiary Party” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any Pledgor any right to use any Trademark now or hereafter
owned by any third party (including any such rights that such Pledgor has the
right to license).

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof (except for “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to the extent that, and solely for the period
which, any assignment of an “intent to use” application prior to such filing
would violate the Lanham Act), and all renewals thereof, including those listed
on Schedule IV and (b) all goodwill associated therewith or symbolized thereby.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II.

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under (a) the
Equity Interests directly owned by it (which such Equity Interests constituting
Pledged Stock shall be listed on Schedule III) and any other Equity Interests
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests (collectively, the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) any Equity Interests owned on or acquired
after the Closing Date (other than, in the case of shareholder agreements or
other contractual obligations, (x) Equity Interests in the Borrower or (y) in
the case of any person which is a Wholly-Owned Subsidiary, Equity Interests in
such person) in accordance with this Agreement if, and to the extent that, and
for so long as doing so would violate applicable law or regulation or a
shareholder agreement or other contractual obligation (in each case, after
giving effect to Section 9-406(d), 9-407(a), 9-408 or 9-409 of the New York UCC
and other applicable law or similar provisions in similar codes, statutes or
laws in other jurisdictions (the “Anti-Non-Assignment Clauses”)) binding on such
Equity Interests or (ii) any Equity Interests as to which the Agent and the
Borrower shall reasonably determine in writing that such Equity Interests shall
be excluded from Collateral hereunder, (b)(i) the debt securities currently
issued to any Pledgor (which such debt securities constituting Pledged Debt
Securities shall be listed on Schedule III), (ii) any debt securities in the
future issued to such Pledgor and (iii) the promissory notes and any other
instruments, if any, evidencing such debt securities (collectively, the “Pledged
Debt Securities”); (c) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to
Section 2.06, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above and
(e) all proceeds of any of the foregoing (the items referred to in clauses (a)
through (e) above being collectively referred to as the “Pledged Collateral”).

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Each Pledgor agrees promptly (and in any event within 60 days after the
acquisition (or such longer time as the Agent shall permit in its reasonable
discretion)) to deliver or cause to be delivered to the Agent, for the benefit
of the Secured Parties, any and all Pledged Securities to the extent such
Pledged Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph (b)
of this Section 2.02.

(b) Each Pledgor will cause any Indebtedness (i) having, in each case, an
aggregate principal amount in excess of $5,000,000 or (ii) payable by Holdings,
the Borrower or any of its Subsidiaries (other than (x) intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management, tax and accounting operations of Holdings, the Borrower and the
Subsidiaries or (y) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Agent, for the benefit of the Secured Parties, pursuant to the terms hereof.
To the extent any such promissory note is a demand note, each Pledgor party
thereto agrees, if requested by the Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement unless such demand would not be commercially
reasonable or would otherwise expose Pledgor to liability to maker.

(c) Upon delivery to the Agent, (i) any Pledged Securities required to be
delivered pursuant to the foregoing paragraphs (a) and (b) of this Section 2.02
shall be accompanied by stock powers or note powers, as applicable and/or
required, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule III (or a supplement to Schedule III, as applicable)
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

 

-6-



--------------------------------------------------------------------------------

SECTION 2.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral Requirement or
(ii) delivered pursuant to Section 2.02(b);

(b) the Pledged Stock (with respect to Pledged Stock issued by an issuer other
than a Subsidiary of the Borrower organized under the laws of any jurisdiction
of the United States, to the best of each Pledgor’s knowledge) have been duly
and validly authorized and issued by the issuers thereof and are fully paid and
nonassessable;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule III as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest thereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto and
except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter, by-law, memorandum of association or articles of association provisions
or contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

 

-7-



--------------------------------------------------------------------------------

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Agent, for the benefit of the
Secured Parties, in accordance with this Agreement and a Uniform Commercial Code
financing statement in respect of the Pledged Securities is filed in the
appropriate filing office, the Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities, subject only to Permitted Liens, as security for the payment
and performance of the Secured Obligations; and

(h) the pledge effected hereby is effective to vest in the Agent, for the
benefit of the Secured Parties, the rights of the Agent in the Pledged
Collateral as set forth herein.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or its equivalent in other
jurisdictions or issue any certificate representing such interest, unless the
applicable Pledgor provides prior notification to the Agent of such election and
promptly delivers any such certificate to the Agent pursuant to the terms
hereof.

SECTION 2.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Agent or, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Upon the occurrence and
during the continuance of an Event of Default, each Pledgor will promptly give
to the Agent copies of any notices or other communications received by it with
respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Agent shall have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause each issuer of Pledged Securities that is not a party to this Agreement to
comply with a request by the Agent, pursuant to this Section 2.05, to exchange
certificates representing Pledged Securities of such Subsidiary for certificates
of smaller or larger denominations.

SECTION 2.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given notice to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights and remedies of any of the Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

 

-8-



--------------------------------------------------------------------------------

(ii) The Agent shall promptly execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents, and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall be promptly (and in any event within 45
days of their receipt (or such longer time as the Agent shall permit in its
reasonable discretion)) delivered to the Agent, for the benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to the relevant Pledgors of the Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions;
provided, that the Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to receive
and retain such amounts. All dividends, interest, principal or other
distributions received by any Pledgor contrary to the provisions of this
Section 2.06 shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Agent, for the benefit of the Secured Parties, and
shall be forthwith delivered to the Agent, for the benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Agent). Any and all money and other property paid over to or
received by the Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Agent in an account to be established by the Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 4.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Agent a certificate to that effect,
the Agent shall promptly repay to each Pledgor (without interest) all dividends,
interest, principal or other distributions that such Pledgor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to the relevant Pledgors of the Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Borrower has delivered to the Agent a
certificate to that effect, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 2.06, shall in each case be reinstated.

 

-9-



--------------------------------------------------------------------------------

(d) Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 2.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part without
suspending all such rights (as specified by the Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Agent’s rights to
give additional notices from time to time suspending other rights so long as an
Event of Default has occurred and is continuing.

ARTICLE III.

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Pledgor hereby assigns and pledges to the Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Goods, Fixtures and Inventory;

(x) all Investment Property (other than the Pledged Collateral) which is
governed by Article II);

(xi) all Letters of Credit and Letter of Credit Rights;

 

-10-



--------------------------------------------------------------------------------

(xii) all Commercial Tort Claims as described on Schedule II hereto;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) substitutions, replacements, accessions, products and proceeds (including
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) and to the extent not otherwise included, all proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the Article 9 Collateral
shall not include) (a) any vehicle covered by a certificate of title or
ownership, whether now owned or hereafter acquired to the extent the filing of a
financing statement cannot perfect a security interest therein, (b) any Equity
Interests owned on or acquired after the Closing Date in accordance with the
Credit Agreement if, and to the extent that, and for so long as doing so would
violate applicable law or regulation or a shareholder agreement or other
contractual obligation (in each case, after giving effect to the
Anti-Non-Assignment Clauses) binding on such Equity Interests (other than, in
the case of shareholder agreements or other contractual obligations, (x) Equity
Interests in the Borrower or (y) in the case of any person which is a
Wholly-Owned Subsidiary, Equity Interests in such person), (c) any assets to the
extent that, and for so long as, such grant of a security interest therein would
violate applicable law or regulation or, in the case of assets acquired after
the Closing Date, such grant of a security interest therein would violate an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired after the Closing Date with Indebtedness
of the type permitted pursuant to Section 6.01(i) of the Credit Agreement that
is secured by a Permitted Lien) permitted by the Credit Agreement, in each case,
after giving effect to the Anti-Non-Assignment Clauses, (d) any Pledgor’s right,
title or interest in any license, contract or agreement to which such Pledgor is
a party to the extent, but only to the extent, that such a grant would violate
the terms of such license, contract or agreement, or result in a breach of the
terms of, or constitute a default under, any such license, contract or agreement
to which such Pledgor is a party (other than to the extent that any such term
would be rendered ineffective pursuant to the Anti-Non-Assignment Clauses or any
other applicable law or regulation (including Title 11 of the United States
Code) or principles of equity); provided that, immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (e) any Equipment or other asset owned by any Pledgor that is subject
to a purchase money lien or a Capital Lease Obligation, in each case, as
permitted by the Credit Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Capital Lease
Obligation) prohibits or requires the consent of any person other than a Pledgor
or a Subsidiary of a Pledgor as a condition to the creation of any other
security interest on such Equipment or asset and, in each case, such prohibition
or requirement is permitted by the Credit Agreement and (f) any Letter of Credit
Rights to the extent any Pledgor is required by applicable law to apply the
proceeds of a drawing of such Letter of Credit for a specified purpose.

(b) Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments or continuations thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Agent may reasonably determine is necessary or advisable to ensure
the perfection of the security interest in the Article 9 Collateral granted
under this Agreement, including describing such property as “all assets” or “all
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Agent and to execute such financing statements promptly upon
request.

 

-11-



--------------------------------------------------------------------------------

The Agent is further authorized to file with the United States Patent and
Trademark Office and the United States Copyright Office (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing, protecting or providing notices
of the Security Interest granted by each Pledgor, without the signature of any
Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States of America (or any political subdivision thereof) and its
territories and possessions for the purpose of perfecting the Security Interest
in any Article 9 Collateral of such Pledgor constituting Patents, Trademarks or
Copyrights.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required to enter into control agreements with respect to any
Deposit Accounts, Securities Accounts or Commodities Accounts.

SECTION 3.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained and is in full force and effect or has otherwise
been disclosed herein or in the Credit Agreement and the Schedules thereto.

(b) The Perfection Certificate has been duly prepared, completed and executed,
and the exact legal name of each Pledgor set forth therein is correct and
complete as of the Closing Date, and the other information therein is correct
and complete in all material respects as of the Closing Date. Uniform Commercial
Code financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared by the Agent based upon the information
provided to the Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Borrower to the Agent
after the Closing Date in the case of filings, recordings or registrations
required by Section 5.10 of the Credit Agreement), and constitute all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, United States registered Trademarks and
United States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed agreement
in the form hereof (or a short form hereof which form shall be reasonably
acceptable to the Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to registered United States
Patents (and Patents for which registration applications are pending),
registered United States Trademarks (and Trademarks for which registration
applications are pending) and registered United States Copyrights (and
Copyrights for which registration applications are pending) has been delivered
to the Agent for recording with the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (x) the Uniform Commercial Code
financing statements and (y) such actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the Closing Date).

 

-12-



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a Uniform
Commercial Code financing statement or analogous document in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the Uniform Commercial Code or other applicable law in such
jurisdictions and (iii) subject to Section 3.02(b), a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of this Agreement (or a short form
hereof) with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable. The Security Interest is and shall be prior to
any other Lien on any of the Article 9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $2,500,000 as of the Closing Date except as indicated on Schedule II.

(f) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

 

-13-



--------------------------------------------------------------------------------

SECTION 3.03. Covenants.

(a) Each Pledgor agrees to comply with Section 5.10(f) of the Credit Agreement.
Each Pledgor agrees promptly to provide the Agent with certified organizational
documents reflecting any of the changes described in Section 5.10(f) of the
Credit Agreement. Each Pledgor agrees promptly to notify the Agent if any
material portion of the Article 9 Collateral owned or held by such Pledgor is
damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Agent, for the benefit of the Secured
Parties, in the Article 9 Collateral and the priority thereof against any Lien
that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with prompt notice thereof to the Pledgors, to supplement this
Agreement by supplementing Schedule IV or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights, Patents,
Trademarks, Copyright Licenses, Patent Licenses or Trademark Licenses; provided
that any Pledgor shall have the right, exercisable within 90 days after it has
been notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Collateral. Each
Pledgor agrees that it will use its commercially reasonable efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within 90
days after the date it has been notified by the Agent of the specific
identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

 

-14-



--------------------------------------------------------------------------------

(e) At its option, the Agent may discharge any past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and that is not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Agent on demand for any reasonable payment made or any reasonable expense
incurred by the Agent pursuant to the foregoing authorization; provided,
however, that nothing in this Section 3.03(e) shall be interpreted as excusing
any Pledgor from the performance of, or imposing any obligation on the Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Pledgor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

(f) Each Pledgor (rather than the Agent or any Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement. Notwithstanding the foregoing, if the Agent shall have
notified the Pledgors that an Event of Default under clause (b), (c), (h) or
(i) of Section 7.01 of the Credit Agreement shall have occurred and be
continuing, and during the continuance thereof, the Pledgors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Article 9 Collateral
to the extent requested by the Agent (which notice may be given by telephone if
promptly confirmed in writing).

(h) None of the Pledgors will, without the Agent’s prior written consent (which
consent shall not be unreasonably withheld), grant any extension of the time of
payment of any Accounts included in the Article 9 Collateral, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices, except as permitted by the
Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Pledgor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Agent may, without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Agent reasonably deems advisable. All sums
disbursed by the Agent in connection with this Section 3.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Agent and shall
be additional Secured Obligations secured hereby.

 

-15-



--------------------------------------------------------------------------------

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5,000,000, such Pledgor shall promptly endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Agent thereof in a writing signed by such
Pledgor, including a summary description of such claim, and grant to the Agent
in writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Agent promptly if it knows that any Patent,
Trademark or Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments, in the United States Patent and
Trademark Office, United States Copyright Office or any court, regarding such
Pledgor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or to maintain the same.

 

-16-



--------------------------------------------------------------------------------

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) give notice to the Agent concurrently with the delivery of
financial statements pursuant to Section 5.04(a) of the Credit Agreement of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office filed during the period
since the last notice to the Agent pursuant to this clause, and (ii) upon the
reasonable request of the Agent, execute and deliver any and all agreements,
instruments, documents and papers as the Agent may reasonably request to
evidence the Agent’s security interest in such Patent, Trademark or Copyright;
provided that the provisions hereof shall automatically apply to such Patent,
Trademark or Copyright and any such Patent, Trademark or Copyright shall
automatically constitute Collateral as if such would have constituted Collateral
at the time of execution hereof and be subject to the Lien and security interest
created by this Agreement without further action by any party.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office with respect to maintaining and
pursuing each material application relating to any Patent, Trademark and/or
Copyright (and obtaining the relevant grant or registration) material to the
normal conduct of such Pledgor’s business and to maintain (i) each issued Patent
and (ii) the registrations of each Trademark and each Copyright that is material
to the normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Agent and shall, if such Pledgor deems it necessary in its reasonable
business judgment, promptly sue and recover any and all damages, and take such
other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, at the request of
the Agent, each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor under each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Pledgor’s right, title and interest thereunder to (in the Agent’s sole
discretion) the designee of the Agent or the Agent.

ARTICLE IV.

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any or all of the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Agent or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained), (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Pledgor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law, (c) foreclose any Mortgage without
first foreclosing the security interest herein created over the mortgage note
secured by such Mortgage and (d) instead of exercising the power of sale herein
conferred upon it, proceed by suits at law or in equity to foreclose the lien
granted by any of the Mortgages and sell the Mortgaged Property or any portion
thereof under one or more judgments or decrees of a court or courts of competent
jurisdiction. Without limiting the generality of the foregoing, each Pledgor
agrees that the Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. The Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 4.01 the
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

-17-



--------------------------------------------------------------------------------

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in the
case of any such failure, such Collateral may be sold again upon notice given in
accordance with provisions above. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may
credit bid for or purchase for cash, free (to the extent permitted by law) from
any right of redemption, stay, valuation or appraisal on the part of any Pledgor
(all such rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Pledgor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Agent shall be free to carry out
such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement (if entered into), the Agent shall promptly apply the
proceeds, moneys or balances of any collection or sale of Collateral, as well as
any Collateral consisting of cash, in accordance with Section 7.03 of the Credit
Agreement.

 

-18-



--------------------------------------------------------------------------------

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. If, despite
the provisions of this Agreement, any Secured Party shall receive any payment or
other recovery in excess of its portion of payments on account of the Secured
Obligations to which it is then entitled in accordance with this Agreement, such
Secured Party shall hold such payment or other recovery in trust for the benefit
of all Secured Parties hereunder for distribution in accordance with this
Section 4.02.

Upon any sale of Collateral by the Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Agent or such officer or be
answerable in any way for the misapplication thereof.

SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor hereby grants to (in the Agent’s sole discretion) a
designee of the Agent or the Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property. The use of such license by the Agent may be exercised, at
the option of the Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Agent in accordance herewith shall be binding upon the
Pledgors notwithstanding any subsequent cure of an Event of Default.

SECTION 4.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser or a limited number of
potential purchasers (as determined by the Agent in its sole and absolute
discretion) to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Agent shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Agent, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more purchasers were approached. The provisions of this
Section 4.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Agent sells.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the Agent
desires to sell any of the Pledged Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Agent, use its
commercially reasonable efforts to take or to cause the issuer of such Pledged
Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Agent to permit the public sale of such Pledged Collateral. Each Pledgor
further agrees to indemnify, defend and hold harmless the Agent, each other
Secured Party, any underwriter and their respective officers, directors,
affiliates and controlling persons from and against all loss, liability,
expenses, costs of counsel (including reasonable fees and expenses to the Agent
of legal counsel), and claims (including the costs of investigation) that they
may incur insofar as such loss, liability, expense or claim arises out of or is
based upon any alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or in any notification or
offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Collateral by the Agent
or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may be reasonably
requested by the Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 4.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 4.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 4.05 may be specifically enforced.

ARTICLE V.

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement, as such address may be changed by written
notice to the Agent and the Borrower. All communications and notices hereunder
to any Loan Party other than the Borrower shall be given to it in care of the
Borrower, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.

SECTION 5.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Secured Obligations or this Agreement (other than a
defense of payment or performance).

 

-20-



--------------------------------------------------------------------------------

SECTION 5.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law or regulation, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law or regulation that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law or regulation.
Each Pledgor and the Agent, for itself and on behalf of each Secured Party,
hereby confirms that it is the intention of all such persons that this Agreement
and the pledge and security interest in the Collateral granted under this
Agreement not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement and the Security Interest and the security
interest in the Pledged Collateral granted hereunder. To effectuate the
foregoing intention, the Agent, for itself and on behalf of each Secured Party,
and the Pledgors hereby irrevocably agree that the Security Interest and the
security interest in the Pledged Collateral granted hereunder at any time shall
be limited to the maximum extent as will result in the Security Interest and the
security interest in the Pledged Collateral granted under this Agreement not
constituting a fraudulent transfer or conveyance.

SECTION 5.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released by the Agent with respect to any Pledgor
without the approval of any other Pledgor and without affecting the obligations
of any other Pledgor hereunder.

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.

SECTION 5.06. Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder by the Pledgors, and the Agent and other
indemnitees shall be indemnified by the Pledgors, in each case of this clause
(a), mutatis mutandis, as provided in Section 9.05 of the Credit Agreement.

(b) [Reserved].

 

-21-



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 5.06 shall be payable on written demand therefor.

SECTION 5.07. Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints the
Agent the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, the Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Agent’s name or in the name of such Pledgor,
(a) to receive, endorse, assign or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof, (b) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(c) to ask for, demand, sue for, collect, receive and give acquittance for any
and all moneys due or to become due under and by virtue of any Collateral;
(d) to sign the name of any Pledgor on any invoice or bill of lading relating to
any of the Collateral; (e) to send verifications of Accounts to any Account
Debtor; (f) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (g) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(h) to notify, or to require any Pledgor to notify, Account Debtors to make
payment directly to the Agent; and (i) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Pledgor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

SECTION 5.08. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

-22-



--------------------------------------------------------------------------------

SECTION 5.09. Waivers; Amendment.

(a) No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, or the issuance of a Letter of Credit shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the Agent,
any Lender, any L/C Issuer or any other Secured Party may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Pledgor in any case shall entitle any Pledgor to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Pledgor or Pledgors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

(c) Notwithstanding anything to the contrary contained herein, the Agent may
grant extensions of time for the creation or perfection of security interests in
or the obtaining of insurance (including title insurance) or surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Pledgors on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

 

-23-



--------------------------------------------------------------------------------

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting, in each case federal or
state, in New York City in the Borough of Manhattan, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent or any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction, except that
each of the Pledgors agrees that (a) it will not bring any such action or
proceeding in any court other than New York Courts (it being acknowledged and
agreed by the Pledgors that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Pledgor in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Pledgor from
asserting or seeking the same in the New York Courts.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York Court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. By the execution and
delivery of this Agreement, each Loan Party submits to the jurisdiction of New
York Courts in connection with any suit or proceeding arising out of or relating
to this Agreement. To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court of (i) any jurisdiction in
which it owns or leases property or assets, or (ii) the United States or the
State of New York or any political subdivision thereof or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its property
and assets or this Agreement or any of the other Loan Documents or actions to
enforce judgments in respect of any thereof, such Loan Party hereby irrevocably
waives such immunity in respect of its obligations under the above-referenced
documents, to the extent permitted by law.

 

-24-



--------------------------------------------------------------------------------

SECTION 5.15. Termination or Release.

(a) This Agreement, the pledges made herein, the Security Interest and all other
security interests granted hereby, and all other Security Documents securing the
Secured Obligations, shall automatically terminate and/or be released all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the applicable Pledgors, as of the
date when all the Loan Document Obligations (other than contingent
indemnification obligations and expense reimbursement claims to the extent no
claim thereof has been made) have been paid in full, all Commitments have been
terminated and all Letters of Credit under the Credit Agreement have been
terminated or expired (excluding such Letters of Credit that have been cash
collateralized or backstopped on terms and pursuant to arrangements satisfactory
to the L/C Issuer).

(b) A Subsidiary Party shall be automatically released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released as set forth in Section 9.18 of the Credit
Agreement.

(c) The security interests in the Collateral of any Pledgor shall be
automatically released as set forth in Section 9.18 of the Credit Agreement.

(d) Upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party.

(e) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.15 or any subordination pursuant to Section 8.12 of
the Credit Agreement, the Agent shall execute and deliver to any Pledgor, at
such Pledgor’s expense, all documents that such Pledgor shall reasonably request
to evidence such termination, release, or subordination (including, without
limitation, UCC termination statements), and, if applicable, will duly assign
and transfer to such Pledgor, such of the Pledged Collateral that may be in the
possession of the Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement. Any execution and delivery of documents
pursuant to this Section 5.15 shall be without recourse to or warranty by the
Agent or any other Secured Party and subject to the Agent’s receipt, upon
request, of a certification by the Borrower and applicable Pledgor stating that
such transaction and release are in compliance with the Credit Agreement and the
other Loan Documents and as to such other matters as the Agent may reasonably
request.

SECTION 5.16. Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required to become a party hereto by Section 5.10 of
the Credit Agreement of an instrument in the form of Exhibit I hereto, with such
changes as are reasonably agreed by the Borrower and the Agent to reflect
provisions of applicable law, such Subsidiary shall become a Subsidiary Party
hereunder with the same force and effect as if originally named as a Subsidiary
Party herein. The execution and delivery of any such instrument shall not
require the consent of any other Pledgor. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.

SECTION 5.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Administrative Agent and each L/C Issuer is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, the Administrative Agent or such L/C Issuer to or
for the credit or the account of any Pledgor against any and all of the
obligations of such Pledgor now or hereafter existing under this Agreement owed
to such Lender, the Administrative Agent or such L/C Issuer, irrespective of
whether or not such Lender, the Administrative Agent or such L/C Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender, the Administrative Agent and L/C Issuer
under this Section 5.17 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Administrative Agent and such L/C
Issuer may have.

 

-25-



--------------------------------------------------------------------------------

SECTION 5.18. Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, from and after the execution and delivery of the First
Lien Intercreditor Agreement, (i) the liens and security interests granted to
the Agent pursuant to this Agreement will be subject to such First Lien
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Agent hereunder will be subject to the limitations and provisions of such First
Lien Intercreditor Agreement. In the event of any conflict between the terms of
such First Lien Intercreditor Agreement and the terms of this Agreement, the
terms of such First Lien Intercreditor Agreement shall govern.

SECTION 5.19. Other First Lien Obligations. On or after the date hereof the
Borrower may from time to time designate obligations in respect of Indebtedness
expressly permitted by the Credit Agreement to be secured on a pari passu basis
with the Secured Obligations as Other First Lien Obligations (as such term is
defined in the First Lien Intercreditor Agreement) by delivering to the Agent
(a) a certificate signed by a Responsible Officer of the Borrower
(i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes of the First Lien
Intercreditor Agreement, (iii) representing that such designation of such
obligations as Other First Lien Obligations complies with the terms of the
Credit Agreement and (iv) specifying the name and address of the Authorized
Representative for such obligations and (b) a fully executed First Lien
Intercreditor Agreement or a joinder to the First Lien Intercreditor Agreement
(in the form specified in the First Lien Intercreditor Agreement).

SECTION 5.20. Authority of Agent. Each Pledgor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Pledgors, the Agent shall be conclusively presumed
to be acting as agent for the applicable Secured Parties with full and valid
authority so to act or refrain from acting, and no Pledgor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

[Signature Pages Follow]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GREAT WOLF INTERMEDIATE HOLDINGS, LLC By:   /s/ William Robinson Name:   William
Robinson Title:   Secretary GREAT WOLF RESORTS, INC. By:   /s/ William Robinson
Name:   William Robinson Title:   Secretary

 

-27-



--------------------------------------------------------------------------------

BHMH, LLC BLUE HARBOR RESORT SHEBOYGAN, LLC CREATIVE KINGDOMS, LLC GLGB MANAGER
III, LLC GREAT BEAR LODGE OF WISCONSIN DELLS, LLC GREAT LAKES SERVICES, LLC
GREAT WOLF CONNECTICUT, LLC GREAT WOLF FINANCING CORP. GREAT WOLF LODGE OF
CHEHALIS, LLC GREAT WOLF LODGE OF GEORGIA, LLC GREAT WOLF LODGE OF GRAPEVINE,
LLC GREAT WOLF LODGE OF KANSAS CITY, LLC GREAT WOLF LODGE OF PKI, LLC GREAT WOLF
LODGE OF THE CAROLINAS, LLC GREAT WOLF LODGE OF TRAVERSE CITY, LLC GREAT WOLF
LODGE OF WILLIAMSBURG, LLC GREAT WOLF TC DEVELOPMENT, LLC GREAT WOLF
WILLIAMSBURG SPE, LLC GWL KC BEVERAGE, INC. GWR DEVELOPMENT CONNECTICUT, LLC GWR
GARDEN GROVE, LLC GWR MICHIGAN, LLC GWR OP GENERAL PARTNER, LLC GWR OPERATING
PARTNERSHIP L.L.L.P. MASON FAMILY RESORTS, LLC NEW KINGDOMS, LLC PINE BROOK
PROPERTIES, LLC SCOOOPS TENANT, LLC WILLIAMSBURG LANDLORD PARCEL C, LLC
WILLIAMSBURG LANDLORD PARCEL D, LLC WILLIAMSBURG MEADOWS, LLC By:   /s/ William
Robinson Name:   William Robinson Title:   Secretary GRAPEVINE BEVERAGE, INC.,
By:   /s/ Jack Bateman Name:   Jack Bateman Title:   Secretary, President &
Treasurer GWF CONNECTICUT, LLC By:   /s/ William Robinson Name:   William
Robinson Title:   Secretary

 

 

Signature Page to Great Wolf Collateral Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK
BRANCH, as Collateral Agent By:   /s/ Mary Cay Coyle Name:   Mary Cay Coyle
Title:   Managing Director By:   /s/ Michael Winters Name:   Michael Winters
Title:   Vice President

 

-2-